Citation Nr: 1420199	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee degenerative joint disease, and residuals of left knee injury post-operative medial meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to a higher initial evaluation.

Preliminarily, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  At his June 2012 videoconference hearing, the Veteran testified he received treatment at the Lafayette Physician's Clinic in Lafayette, Indiana.  These treatment records have not been associated with the claims file. 

The Veteran was provided with VA examinations in March 2009 and February 2012.  The Veteran has challenged the adequacy of the February 2012 VA examination.  In a March 2012 correspondence, the Veteran asserted that the examiner's findings, that his left knee had full extension and that his primary functional limitation was fatigue, were inaccurate.  At his June 2012 hearing, the Veteran testified that at his VA examination he could not fully extend his leg on his own due to stiffness and pain, and that the VA examiner manually forced his leg to extend fully.  In light of the Veteran's assertions and the fact that the unchallenged examination was conducted over five years ago, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142, for all private care providers, to include Lafayette Physician's Clinic in Lafayette, Indiana.  Upon receipt of such, VA must take appropriate action to request all treatment records related to the Veteran's left knee condition.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Thereafter, schedule the Veteran for a VA examination with an examiner, other than the February 2012 examiner, to determine the nature and severity of his service-connected left knee disability.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

3.  Finally, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



